El Juez Asociado Señor Todd, Jr.,
emitió la opinión del tribunal. .
Aurora López Vda. de González, conocida por Lola Ló-pez, y sus Lijos Carlina, Vicente Eduardo y Aurora Mila- . gros González López eran dueños en común proindiviso de una finca urbana en Mayagüez. Se alega en la demanda que los demandados le vendieron la antes mencionada finca,1 ac-tuando doña Lola como apoderada de su hija Carlina resi-dente en Nueva York, por la cantidad de $2,500, pero que al Irse a elevar el traspaso a escritura pública se negaron a ha-cerlo y a menos que'el demandante les pagase $3,000 que le había ofrecido otra persona por la propiedad. Solicitó se ordenara a los demandados otorgar escritura.a su favor en cumplimiento del contrato celebrado-.
*211Alegaron los demandados que nunca le vendieron la finca a Rivera,; que la demandada Aurora o Lola López estableció negociaciones con él para la venta por la cantidad de $2,800 pues sus hijos no aprobaron que se vendiera por $2,500, y que mientras ella' estaba en trámites con el demandante, quien le ofrecía $.2,500, su hijo-Vicente Eduardo los estable-ció también con el Sr. Félix Santiago, quien ofreció $3,000 por la finca y que en efecto fue vendida al Sr. Santiago.
La Corte de Distrito de Mayagüoz dictó sentencia a favor de los demandados declarando sin lugar la demanda con costas.
Apeló el demandante y alega que la corte inferior erró al declarar que no hubo contrato entre los demandados y el demandante sobre la compraventa de la finca urbana a que se refiere 3a demanda; al declarar que los hijos de dolía Aurora López, Vicente Eduardo y Aurora- Milagros no se en-trevistaron ni discutieron el precio de venta con el deman-dante y al declarar que el corredor Gilberto Mirabal no le' mereció entero crédito- y al no darle valor a la declaración del testigo Lie. Enrique Báez García, el notario que inter-vino en el negocio, ni al testigo Rafael Quiñones Otero.
 Gomo puede verso los tres errores señalados atacan la apreciación que de la prueba hizo la corte sentenciadora. Dicha prueba fuá contradictor^ y después do revisar cuidadosa y detenidamente la transcripción de la evidencia no estamos convencidos do que la corte inferior cometiera los errores señalados. . La mera imputación de manifiesto error en lit apreciación do la prueba al igual que la de haber actuado la corte con pasión, prejuicio y parcialidad no es suficiente para que esta Corte revoque una sentencia. Debo alegarse y probarse o resultar evidente de los autos. Velásquez v. Sucn. Blanco, 59 D.P.R. 294; Gilormini v. Lorenzo, 44 D.P.R. 834.
En el caso de autos la prueba do los demandados a la -cual dió crédito la corto inferior, tendió a demostrar que los *212codemandados Vicente. Eduardo y Aurora Milagros Gonzá-lez López en ningún momento tuvieron trato ni celebraron contrato alguno con el demandante ni autorizaron a su ma-dre a venderle la finca en. $2,500. En cuanto a la codeman-dada su declaración tendió a demostrar que ella le pidió al demandante $2,800 por la finca y éste le ofreció $2,500; que sus hijos no intervinieron en las conversaciones que tuvo con el demandante y que ella nunca autorizó al corredor Mira-bal, ni a ninguna otra persona, a intervenir en la venta de la casa y que tampoco autorizó al demandante a que le pa-gara comisión a Mirabal por el negocio; que ella le prestó la escritura de la finca ah demandante para estudiarla o con-sultar con su abogado y le permitió medir el solar, pero que no le autorizó a mandar a preparar una escritura de compraventa a base de un precio de $2,500, el cual nunca fué aceptado por ella ni por sus hijos.
No habiendo dado crédito la corte inferior a la prueba del demandante al efecto de que todos los demandados in-tervinieron en el negocio y que esto se hizo a base de un precio de $2,500 y, siendo la prueba contradictoria, procede confirmar la sentencia apelada. .